Title: From Thomas Jefferson to Ricara Nation, 11 April 1806
From: Jefferson, Thomas
To: Ricara Nation


                        
                            My friends & children of 
                            
                            
                                the Ricara nation.
                            
                            
                                11 April 1806
                            
                        
                        It gave me great pleasure to see your beloved chief Arketarnawhar chief of the town arrive here on a visit to his white brothers of the
                            United States of America. I took him by the hand with affection, I considered him as bringing to me the assurances of your
                            friendship and that you were willing to become of one family with us. wishing to see as much as he could of his new
                            brethren he consented to go on towards the sea as far as Baltimore & Philadelphia. he found nothing but kindness &
                            good will wherever he passed. on his return to this place he was taken sick; every thing we could do to help him was done;
                            but it pleased the great Spirit to take him from among us. we buried him among our own deceased friends & relations, we
                            shed many tears over his grave, and we now mingle our affections with yours on the loss of this beloved chief. but death
                            must happen to all men; and his time was come.
                        here follow select parts of the first speech made to the Osages Missouris &c. on their arrival.
                    
    leave a blank for the name of the deceased chief, which is not known as yet.

               